Citation Nr: 0101725	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-06 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for residuals of a left ear infection.

2.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for hearing loss.


REPRESENTATION

Appellant represented by:	Mary-Ann Smyth Rush, Attorney


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1950 to April 
1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which determined that new and material 
evidence had not been submitted to warrant reopening the 
veteran's claims. 

It is noted that, although having requested a Central Office 
hearing before the Board, the veteran failed to appear for 
the hearing scheduled for December 18, 2000.  Notice of the 
hearing was mailed to the veteran's address of record more 
than one month prior to the scheduled hearing date and was 
not returned as undeliverable.  A copy was also provided to 
the veteran's representative.  No request was received for 
rescheduling.  In the absence of a showing of good cause, the 
request for hearing is deemed withdrawn, and the appeal is 
being processed accordingly.  38 C.F.R. § 20.704 (d) (2000). 


FINDINGS OF FACT

1.  In an unappealed rating decision dated in June 1966, the 
RO denied, inter alia, the veteran entitlement to service 
connection for service connection for a left ear infection.

2.  In an unappealed rating decision dated in March 1990, the 
RO denied the veteran entitlement to service connection for 
hearing loss.

3.  That evidence associated with the claims file subsequent 
to the June 1966 and March 1990 decisions respectively, which 
is neither cumulative nor redundant, bears directly and 
substantially upon the specific matter under consideration, 
and by itself or in connection with evidence previously 
assembled is so significant that it must be considered to 
decide fairly the merits of the claims.


CONCLUSIONS OF LAW

1.  The June 1966 RO decision which denied entitlement to 
service connection for a left ear infection is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) (2000). 

2.  The March 1990 RO decision which denied entitlement to 
service connection for hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.104(a) (2000).

3.  New and material evidence to reopen the claim for service 
connection for a left ear infection and for hearing loss has 
been submitted.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In unappealed rating determinations from June 1966 and from 
March 1990, the RO, inter alia, respectively denied 
entitlement to service connection for a left ear infection 
and hearing loss, as the evidence failed to demonstrate a 
permanent ear disability in service or that the then 
manifested ear pathologies were related to military service.  
Inasmuch as the veteran did not perfect timely appeals, the 
RO's decisions are final.  38 U.S.C.A. § 7105. 

Pursuant to 38 U.S.C.A. § 5108 the veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994). 

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It bears emphasis, 
however, that the VA shall not reopen a claim that has been 
previously disallowed except when new and material evidence 
has been presented.

Nevertheless, the issue of new and material evidence must be 
addressed in the first instance by the Board because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board were to adjudicate the claim on the merits without 
resolving the new and material evidence issue, its actions 
would violate its statutory mandate set forth in 38 U.S.C.A. 
§§ 7104(b) and 5108.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
by the RO).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.   38 C.F.R. § 3.156(a) 
(2000). 

The evidence of record at the time of the rating 
determinations consisted of the veteran's service medical 
records which included, inter alia, a summary of treatment 
for an ear infection in service in January 1951 as well as a 
medical examination on discharge.  Also of record was a May 
1966 statement from the veteran's private physician noting 
that he after removal of ear wax in 1965, the veteran's 
hearing was then reported as improved, and there was no 
association of any ear or hearing disability to service.

In the context of the current claim, the veteran has asserted 
that his ear condition in service manifested by blood 
squirting from his ear to a distance of several feet, which 
necessitated his being hospitalized for several days and 
having his head entirely bandaged; whereas, service records 
appear to have been interpreted to the effect that the 
veteran was treated only on an outpatient basis.  Substantial 
recent clinical inpatient and outpatient treatment records 
have also been submitted.  Notably, a letter from Dr. C.V.S. 
indicated that the veteran's Navy records were reviewed, and 
Dr. C.V.S. concluded the veteran sustained a perforated 
tympanic membrane.  The examiner indicated that service-
connection was warranted.  

At the time of the RO's rating decisions, there was no 
medical evidence which in any way suggested a nexus between 
the veteran's claims and the ear pathology noted in the 
service medical records.  Dr. C.V.S.'s letter does (when 
viewed in the overall context of his letter) appear to offer 
an opinion as to medical causation.  Under the circumstances, 
the Board believes that this letter from Dr. C.V.S. is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  In other words, the letter 
constitutes new and material evidence, and the veteran's 
claims have, therefore, been reopened.

The Board notes that VA examinations of August 1999 and 
October 1999 essentially dispute Dr. C.V.S.'s opinion.  It 
bears emphasis, however, that the Court has also stated that 
in determining whether evidence is new and material, the 
credibility of the new evidence is, preliminarily, to be 
presumed.  If the claim is reopened, then, the ultimate 
credibility or weight to be accorded such evidence must be 
determined as a question of fact.  Justus v. Principi, 3 Vet. 
App. 510 (1992).  With the veteran's claim having been 
reopened, a full de novo review and weighing of all of the 
evidence by the RO is in order as more particularly set forth 
in the remand portion of this decision.


ORDER

The veteran's claims of entitlement to service connection for 
residuals of a left ear infection and hearing loss are 
reopened.  To this extent, the appeal is granted, subject to 
the directions set forth in the following remand portion of 
this decision.


REMAND

The Board has jurisdiction of both parts of the two-step 
Manio analysis in new and material evidence cases.  However, 
if the RO initially found no new and material evidence to 
reopen and the Board finds that such new and material 
evidence has in fact been received (thus reopening the 
claim), then the case must be remanded to the RO for the 
second step of the Manio analysis (a de novo review of the 
entire record) unless there would be no prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Moreover, once a claim has been reopened, the statutory duty 
to assist arises.  Anderson v. Brown, 9 Vet. App. 542, 546 
(1996).  The VA's duty to assist the veteran includes the 
obligation to obtain pertinent treatment records, the 
existence of which has been called to its attention.  

The veteran has suggested that additional service medical 
records may be available in conjunction with his 
hospitalization in January 1951 as well as follow-up 
treatment in Japan for ear pain and subsequent 
hospitalization in March 1952 for pneumonia and ear pain.  
The Board notes that in May 1966, the RO unsuccessfully 
sought to obtain treatment records pertaining to an ear 
condition in 1951 from the US. Navy Hospital at Point Magu, 
California.  Nevertheless, the Board is of the opinion that 
an additional search should be undertaken.  Moreover, Dr. 
C.V.S indicated that he reviewed clinical records as well as 
the veteran's service record.  He may have access to copies 
of medical records that are currently unavailable to the VA. 

The VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his/her claim 
for a VA benefit, except that the VA is not required to 
provide assistance to a claimant if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The VA may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the claimant's application.  

As part of the assistance provided, the VA shall make 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the VA and authorizes it to obtain.  If after making such 
reasonable efforts, the VA is unable to obtain all of the 
relevant records sought, the VA shall notify the claimant 
that it is unable to obtain records with respect to the 
claim.  Such a notification shall a) identify the records 
that are unable to be obtained; b) briefly explain the 
efforts that the made to obtain those records; and c) 
describe any further action to be taken by the VA with 
respect to the claim.

Whenever the VA attempts to obtain records from a Federal 
department or agency, the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.

In the case of a claim for disability compensation, the 
assistance provided by the VA shall include obtaining the 
following records if relevant to the claim:

(1) The claimant's service medical records and, if the 
claimant has furnished information sufficient to locate 
such records, other relevant records pertaining to the 
claimant's active military, naval, or air service that 
are held or maintained by a governmental entity.

(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.
  
(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

In the case of a claim for disability compensation, the 
assistance provided by the VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  An examination or opinion will be regarded as 
being necessary to make a decision on a claim if the evidence 
of record, taking into consideration all information and lay 
or medical evidence (including statements of the claimant)- 
(A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (B) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (C) does not contain sufficient medical 
evidence to make a decision on the claim.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:  

1. The RO should make another attempt to 
secure any available service medical 
records pertaining to ear complaints or 
treatment for any ear conditions, to 
include clinical records, nurse's notes, 
progress reports, as well as morning and 
sick reports from January 1951 to March 
1952, with the specific information 
provided by the veteran as set forth in 
his statement received in April 2000.

2.  The RO should obtain any treatment 
records identified by Dr. C.V.S. together 
with copies of service records reviewed 
by him prior to his letter of June 1999.  
He should also be requested to furnish 
the basis for his medical opinion that 

a) the veteran sustained a sustained 
a perforated tympanic membrane in 
service and 

b) that the veteran currently has 
ear disability(ies) that are 
etiologically related to the 
veteran's service.

3.  If the search for records have 
negative results, documentation to that 
effect from each of such contacted 
entities should be placed in the claim 
file.  Notification should be provided to 
the veteran that: identifies the records 
that are unable to be obtained; briefly 
explains the efforts that the made to 
obtain those records; and describes any 
further action to be taken by the VA with 
respect to the claim. 

4.  After completion of the foregoing 
development, the veteran should be 
afforded a VA medical examination by a VA 
physician or appropriate specialist to 
ascertain the current status of the 
veteran's ear disorders and to offer an 
opinion, without resort to speculation, 
as to whether it is as likely as not that 
any then existing ear disability is 
etiologically related to the veteran's 
service. 

Consideration and comment is particularly 
invited as to the June 1999 
correspondence of Dr. C.V.S. together 
with the VA examination reports of August 
1999 and October 1999 as well as to any 
additional evidence developed pursuant to 
this remand.

The claims folder should be made 
available to the examiner for review 
before the final examination report is 
completed.  The examiner is requested to 
review the claims folder, including the 
service medical records.  Any special 
tests deemed warranted by the examiner 
should be administered.  The complete 
rationale for all opinions expressed must 
be provided.  All reports should be 
typed.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
expanded record.  In particular, the RO 
should review the requested examination 
reports and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.

Thereafter, the RO should readjudicate 
the issues of entitlement to service 
connection.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the 

matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 



